Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 8, 11, 14-15, 17-24, 26-32 are allowed.
Prior art does not provide sufficient motivation to modify either Borden (2020/0232204) or Rennetand (2005/0045428) or Vaia (5974743) to show a building structure translation system comprising: a building base including a bottom side including a right side, a left side, a front side and a back side, and a translation assembly disposed between the first bottom and the bottom side of the building base and adapted to translate the building base from a first position to a second position, the translation assembly comprising: a first scissor lift positioned in a front left corner of the first bottom in a left-to-right orientation defining a first scissor lift longitudinal axis with respect to the first bottom, and including a first base and a first platform configured above the first base, a first lift first arm and a first lift second arm rotatably coupled at a first pivot point, the first lift first arm including a lower end rotatably coupled to the first base at a second pivot point and an upper end movably coupled to the first platform at a first movement location, the first lift second arm including a lower end movably coupled to the first base at a second movement location and an upper end rotatably coupled to the first platform at a third pivot point, and a first lift longitudinal vector with an initial point at the second pivot point and extending through the second movement location: a second scissor lift positioned in a front right corner of the first bottom in a front-to-back orientation defining a second scissor lift longitudinal axis with respect to the first bottom, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different lifted buildings/vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

12/18/2021